NUMBER 13-14-00682-CR

                             COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


THE STATE OF TEXAS,                                                      Appellant,

                                         v.

JEROME EDMOND,                                                            Appellee.


                  On appeal from the 105th District Court
                        of Nueces County, Texas.


                                      ORDER

            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam
      Appellant, the State of Texas, by and through the District Attorney in and for

Nueces County, Texas, has filed a motion for stay of proceedings in the above cause.

On November 18, 2014, the trial court granted a motion to suppress evidence. The State

has filed a notice of appeal and has requested a stay in the trial court’s proceedings

pending disposition of its appeal. See TEX. CODE CRIM. PROC. ANN. § 44.01(a)(5), (e)
(West Supp. 2011). The Court, having examined and fully considered the motion for stay

of proceedings, is of the opinion that said motion should be granted. The motion for stay

is hereby GRANTED, and the trial court's proceedings are hereby ordered STAYED

pending disposition of the State’s appeal.

                                                      PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Order delivered and filed the
19th day of December, 2014.




                                             2